Name: Commission Regulation (EEC) No 1155/86 of 21 April 1986 amending Regulation (EEC) No 1599/84 laying down detailed rules for the application of the system of production aid for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: economic policy;  foodstuff
 Date Published: nan

 22 . 4 . 86No L 105/24 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1155/86 of 21 April 1986 amending Regulation (EEC) No 1599/84 laying down detailed rules for the appli ­ cation of the system of production aid for products processed from fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), and in particular Articles 3 (4) and 6 (4) thereof, Whereas Article 7 ( 1 ) of Commission Regulation (EEC) No 1 599/84 (2), as amended by Regulation (EEC) No 1455/85 (3), lays down the date before which processing contracts shall be concluded ; whereas these dates vary according to the region of production ; whereas Spain and Portugal should be included in the system ; whereas the date applicable for cherries has created practical problems for certain regions ; whereas that date should accordingly be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for products processed from fruit and vegeta ­ bles , ' 1 . Processing contracts shall be concluded :  before 5 June in respect of tomatoes to be deli ­ vered to the industry during the period 1 July to 15 November,  before 15 June in France, Italy, Greece Spain and Portugal and before 1 1 July in the other Member States for peaches to be delivered to the industry during the period 1 July to 15 October,  before 25 August in respect of Williams pears to be delivered to the industry during the period 15 July to 1 5 December,  before 25 August in respect of dried plums derived from 'prunes d'Ente ' to be delivered to the industry during the period 5 September to 31 December,  before 31 May in France , Italy, Spain and Portugal and before 21 July in the other Member States for Bigarreau cherries and other sweet cherries to be delivered to the industry during the period 10 May to 15 September,  before 21 July in respect of Morello cherries to be delivered to the industry during the period 10 May to 15 September. Member States may, however, advance the time limit for concluding contracts for tomatoes .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 Article 7 ( 1 ) of Regulation (EEC) No 1599/84 is hereby replaced by the following : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 49 , 27 . 2 . 1986, p . 1 . ( 2) OJ No L 152, 8 . 6 . 1984, p . 16 . O OJ No L 144, 1 . 6 . 1985, p . 69 .